 


110 HR 6342 IH: To designate the facility of the United States Postal Service located at 440 2nd Avenue in Gallipolis, Ohio, as the 
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6342 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Mr. Wilson of Ohio (for himself, Mr. Kucinich, Mr. Ryan of Ohio, Mr. Hobson, Mrs. Schmidt, Mr. Regula, Ms. Sutton, Mr. Space, Ms. Pryce of Ohio, Ms. Kaptur, Mr. LaTourette, Mr. Latta, Mr. Turner, and Mrs. Jones of Ohio) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To designate the facility of the United States Postal Service located at 440 2nd Avenue in Gallipolis, Ohio, as the Bob Evans Post Office Building. 
 
 
1.Bob Evans Post Office Building
(a)DesignationThe facility of the United States Postal Service located at 440 2nd Avenue in Gallipolis, Ohio, shall be known and designated as the Bob Evans Post Office Building.
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Bob Evans Post Office Building. 
 
